PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number:  16/104,878
Filing Date: 08/18/2018
Appellant(s): The Pen



__________________
The Pen
For Appellant






EXAMINER'S ANSWER

This is in response to the appeal brief filed 08/13/21 and 06/05/21 appealing from the Office action mailed 01/08/21.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
It is unclear what claim 5 attempts to claim based on the claim language: the polymer of claim 1 with further participation in a redox reaction or a redoxed polymer?  

Claim  1, 4-6, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding “breath of the claims” and “nature of the invention”, claim 1 appears to claim generic a conductive polymer comprising conjugated repeating units with the claimed “repeating number” of “n” without pointing out the specific species of substituent “R” (with indefinite number of species).  The breadth of the claimed application is broad and would not enable a person skilled in the art to make and use the claimed invention without undue experimentation.  
Regarding “state of the prior art”, no prior arts have shown enablement to produce the claimed polymer with a comprising conjugated repeating units with the claimed “repeating number” of “n” being more than 8, at least 50, and at least 1000.  The closest prior art, Fukazawa (listed in specification, pgpub [0041], Chem. Asian. J. 2009, 4, 1386-1400, Fig6-7) shows a conjugated thiophene based monomer with 8 conjugated thiophene units:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Fukazawa does not show enablement to produce a pyrrole based conjugated compounds with more than 8 conjugated pyrrole units.  More importantly, Fukazawa does not show enablement to produce a polymer comprising conjugated monomer units of more than 8 conjugated pyrrole units. 
	Regarding “level of one of ordinary skill”, in view of prior arts and the scope of claim 1, the amount of directions for material selection and synthetic routes are not sufficiently provided for enable a person skilled in the art to make. A definite material selection including monomer, solvent, catalyst, etc. and synthetic route including mechanism, synthetic parameters (temperature, pressure, etc.) are required to practice the claimed polymer comprising conjugated repeating units with the claimed “repeating number” of “n” being more than 8, at least 50, and at least 1000.  
Regarding “predictability in the art”, no prior arts predict there is reasonable expectation of success to produce the claimed polymer.  No prior arts in the field of producing conductive polymers have made a suggestion to modify, to establish reasonable expectation of making the claimed polymer comprising conjugated repeating units with the claimed “repeating number” of “n” being more than 8, at least 50, and at least 1000.  
Regarding “amount of direction provided”, “Existence of working examples”, and “Quantity of experimentation needed”, one of ordinary skill in the art would not have the 

Response to Argument
Argument (A)


Argument (B) 1)
The examiner notifies the applicant no objection has been applied in the final rejection of 1/18/21.  The examiner notifies the applicant the rest of the argument appears irrelevant to this appeal process.

Argument (B) 2)
Regarding ¶1, the examiner notifies the applicant no objection has been applied in the final rejection of 1/18/21.  
Regarding ¶2, the examiner notifies the applicant no examples has been disclosed in the instant specification to support the claimed application. Instant pgpub [003-29, 34] cites some prior arts that teaches chemicals irrelevant to the claimed polymers. No prior arts have shown enablement to produce the claimed polymer with a comprising conjugated repeating units with the claimed “repeating number” of “n” being more than 8, at least 50, and at least 1000. The closest prior art, Fukazawa (listed in specification, pgpub [0041], Chem. Asian. J. 2009, 4, 1386-1400, Fig6-7) shows a conjugated thiophene based monomer with 8 conjugated thiophene units:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Fukazawa does not show enablement to produce a pyrrole based conjugated compounds with more than 8 conjugated pyrrole units.  More importantly, Fukazawa does not show enablement to produce a polymer comprising conjugated monomer units of more than 8 conjugated pyrrole units. 
Regarding ¶3-10, applicant’s argument over Fukazawa appears to support the rejections based on the fact that no prior arts have shown enablement to produce the claimed polymers.  No provisional allowance has been indicated in the prosecution history. The applicant argued there is no quantity of experimentation required. The examiner disagrees. Regarding “amount of direction provided”, “Existence of working examples”, and “Quantity of experimentation needed”, one of ordinary skill in the art would not have the level of knowledge and skill to achieve the claimed invention without undue experimentation.   Since the claimed invention does not specify the claimed substituents and no working examples and synthetic routes have been shown, the level of predictability in the art cannot be identified and is uncertain. The amount of directions for material selection is not sufficiently provided for enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The specification does not teach how to make and use at least one embodiment encompassed by the claims as a whole without undue experimentation. The specification was not enabling due to the lack of direction provided in the application at the time of filing because there was no indication 

Argument (B) 3)
Regarding the restriction, applicant’s acknowledgement of structure difference among species in the response (12/23/19) supports the election of species requirement. Furthermore, only one restriction has been applied to this case. The argument appears irrelevant to this appeal process.  

Argument (B) 4)
	Applicant’s agreement of the 112(a) rejection of claim 5 is duly notified.
Therefore, the previous 112(a) and (b) have been maintained.

Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.

/SHANE FANG/           Primary Examiner, Art Unit 1766                                                                                                                                                                                             
Conferees:
/THOMAS G DUNN/           Quality Assurance Specialist, Art Unit 1700        

/RANDY P GULAKOWSKI/           Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                                                                                              


                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.